Citation Nr: 1435142	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic arthritis of the right knee, to include as secondary to the service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from June 1956 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the special processing unit the "Tiger Team" at the Cleveland Ohio Regional Office (RO) of the Department of Veterans Affair (VA), which denied service connection for post-traumatic arthritis of the right knee.  

This issue was before the Board in February 2014 and remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a June 2014 supplemental statement of the case), and returned the matter to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection on a secondary basis for a right knee disability that he believes was caused, or made worse, by his service-connected left knee disability and in the alternative, on a direct basis as due to an in-service injury.  The Board has determined that additional development is required for the reasons discussed below.  

In May 2014, the Veteran was afforded a VA examination to determine, the onset and etiology of any current right knee disability.  Although the VA examiner concluded that the Veteran's right knee disability is less likely than not proximately due to or the result of his service-connected left knee disability, the opinion did not sufficiently address the question of whether the Veteran has additional disability resulting from aggravation of any right knee disability by his service-connected left knee.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  

Consequently, the Board finds the VA examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a more definitive medical opinion to include whether the Veteran's right knee disability is as likely as not aggravated by his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should then be returned if possible to the VA physician who examined him in May 2014 for a more detailed and responsive opinion.  If that doctor is not available, the Veteran's file should be sent to another VA physician who will have an opportunity to review the complete file.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  Another examination of the Veteran is not necessary unless deemed necessary by the examiner. 

Based on a further review of the claims file, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's current right knee disability is causally related to his military service or was caused or aggravated by his service-connected left knee disability (to include arthritis and any instability).  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.  

Note: The term "aggravated" refers to a permanent worsening of the underlying condition, rather than a temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability. 

The examiner must explain the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record.  The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice. 

2.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  Then, readjudicate the claim.  If the benefit is not granted, the Veteran must be furnished a supplemental statement of the case, provided an appropriate opportunity to respond, and the case should then be returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


